Exhibit 10.67

Purchase and Sale Agreement

By and Between

Rosenberg Soma Investments III, LLC,

a Delaware limited liability company

(“Seller”)

and

KBS Realty Advisors, LLC,

a Delaware limited liability company

(“Buyer”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page PURCHASE AND SALE    1 PURCHASE PRICE    2 TITLE    3 ESCROW    4
CLOSING    5 DUE DILIGENCE    5 CONDITIONS TO CLOSING    11 DELIVERIES INTO
ESCROW    13 PRORATIONS; CLOSING COSTS; CREDITS    15 OPERATION OF PROPERTY
PENDING THE CLOSING    18 REPRESENTATIONS AND WARRANTIES    18 INDEMNIFICATION
   20 CASUALTY OR CONDEMNATION    22 COMMISSIONS    23 NOTICES    23 LIMITATIONS
ON REPRESENTATIONS AND WARRANTIES    24 MISCELLANEOUS    27 DEFAULT    30
DEFINITIONS    31

 

i



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into as of
December 27, 2006 (the “Effective Date”) by and between Rosenberg Soma
Investments III, LLC, a Delaware limited liability company (“Seller”), and KBS
Realty Advisors, LLC, a Delaware limited liability company (“Buyer”).

R E C I T A L S

This Agreement is made with respect to the following facts and circumstances:

A. Seller owns certain real property commonly known as 625 Second Street, San
Francisco, California which real property, together with certain personal
property, is collectively referred to in this Agreement as the “Property” and is
more particularly defined below.

B. Subject to the terms and conditions herein, Seller desires to sell and Buyer
desires to purchase the Property.

NOW, THEREFORE, in consideration of the mutual covenants contained herein,
Seller and Buyer agree as follows:

1. PURCHASE AND SALE.

1.1 Property. Subject to the terms and conditions hereof, Seller hereby agrees
to sell, convey and assign to Buyer, and Buyer hereby agrees to purchase and
accept from Seller on the Closing Date (as defined below) the following
(collectively, the “Property”):

1.1.1 That certain tract or parcel of land situated in the City and County of
San Francisco, California which is legally described on Exhibit 1.1.1 attached
hereto, together with any and all rights, privileges, and easements appurtenant
thereto, which are owned by Seller (collectively, the “Land”).

1.1.2 All buildings, structures, fixtures and other improvements of every kind
and description affixed to or located in, on, over, or under the Land (excluding
fixtures owned by any tenant) (all of which are collectively referred to as the
“Improvements”; the Land and Improvements are collectively referred to as the
“Real Property”); and

1.1.3 All right, title and interest of Seller in and to all tangible personal
property of any type located upon the Land or within the Improvements and used
exclusively in connection with the operation of the Land and Improvements
(collectively, the “Personal Property”).

 

1



--------------------------------------------------------------------------------

1.2 Assignment. In addition, Seller shall convey and assign to Buyer all of the
right, title and interest of Seller, if any, in and to (i) the lease scheduled
on Exhibit 1.2 (i) attached hereto (the “Lease”) and all leases entered into by
Seller following the Effective Date subject to approval by Buyer pursuant to
Section 10.3 below, together with any and all security deposits in Seller’s
possession in connection therewith; (ii) all assignable service contracts and
other agreements, if any, relating to the Real Property or Personal Property to
be assumed by Buyer (as provided below); the assignable service contracts with
respect to the Real Property are described on Exhibit 1.2 (ii) attached hereto
(collectively the “Service Contracts”); (iii) all assignable current licenses,
permits, certificates of occupancy, approvals and entitlements issued or granted
in connection with the Real Property as well as any and all assignable
development rights and any other intangible rights, interests or privileges
relating to or used in connection with the Real Property; (iv) any assignable
right to use the current names of the Real Property, logos, trademarks,
tradenames and symbols and promotional materials; and (v) all transferable
warranties, guarantees or sureties relating to the Real Property or the Personal
Property. Such assignment shall be made pursuant to the Assignment and
Assumption Agreement in the form described in Section 8.1.3 below
(“Assignment”). All of the above interests as described in clauses (iii),
(iv) and (v) of this Section 1.2 shall sometimes be referred to collectively as
the “Intangible Property.”

1.3 Excluded Property. Notwithstanding anything to the contrary set forth
herein, the Property being conveyed pursuant to this Agreement does not include
(and Seller expressly reserves all rights with respect thereto) any existing
claims or causes of action with respect to the Property to the extent
attributable to the period prior to the Closing Date, including, without
limitation, any tax rebates attributable to the period prior to the Closing (as
defined below), and claims against existing tenants with respect to matters
accruing prior to the Closing Date or previous tenants. The provisions of this
Section 1.3 shall not be construed, however, to restrict the ability of Buyer
following the Closing Date to deal with any existing tenants of the Real
Property or to restrict the Buyer following the Closing Date from pursuing any
and all remedies in connection with existing hazardous materials on, in or about
the Real Property.

2. PURCHASE PRICE. Buyer shall pay as the total purchase price for the Property
(“Purchase Price”) the sum of Fifty One Million Dollars ($51,000,000). The
Purchase Price shall be paid as follows:

2.1 Deposit. On or before five (5) business days following the Effective Date,
Buyer shall cause One Hundred Twenty Five Thousand Dollars ($125,000) (the
“Deposit #1”) in immediately available funds to be delivered into Escrow (as
defined below). On or before one (1) business day following the Due

 

2



--------------------------------------------------------------------------------

Diligence Date (as defined below) provided that Buyer has given the Approval
Notice (as defined below), Buyer shall cause an additional One Million One
Hundred Twenty Five Thousand Dollars ($1,125,000) (the “Deposit #2”) in
immediately available funds to be delivered into Escrow. In the event that Buyer
elects to extend the date for Closing, as provided in Section 5.1, by giving an
Extension Notice (as defined below) as a condition of the effectiveness of such
Extension Notice, Buyer shall cause an additional Five Hundred Thousand Dollars
($500,000) (the “Deposit #3”) in immediately available funds to be delivered
into Escrow. The “Deposit” shall refer to the sum of the Deposit #1 and Deposit
#2, as well as Deposit #3, if made, as each of said amounts is received by
Escrow and any and all interest then accrued thereon. The failure of Buyer to
timely deliver any of the respective Deposits shall be a material default, and
shall entitle Seller, at Seller’s sole option, to terminate this Agreement
immediately by giving written notice of such termination to Buyer and the Escrow
Agent (as defined below);

2.2 Interest on Deposit. The Deposit shall be held by the Escrow Agent as an
earnest money deposit towards the Purchase Price. The Deposit shall be held in
Escrow in accordance with the provisions of this Agreement in a federally
insured interest bearing account or other investment suitable for daily
investment reasonably acceptable to Seller and Buyer (and in any event with any
risk of loss for the account of Buyer) with any interest accruing thereon to be
paid or credited, except as otherwise provided in this Agreement, to Buyer;

2.3 Disposition of Deposit. At the Closing (as defined below) the Deposit shall
be applied and credited toward the payment of the Purchase Price. If Escrow does
not close, and this Agreement is terminated in a manner governed by Sections 7.3
or 13, the Deposit will be disbursed to Buyer as provided in such Sections. If
the Escrow does not close and neither Section 7.3 nor Section 13 applies, the
Deposit shall be returned to Buyer unless the provisions of Section 18.1 are
applicable, in which case the disposition of the Deposit shall be governed by
the provisions of Section 18.1; and

2.4 Cash Balance. On or before the Closing, Buyer shall deliver into Escrow in
immediately available funds the balance of the Purchase Price together with any
amount required in connection with prorations and costs payable by Buyer. The
Purchase Price, net of any prorations and closing costs to be paid by Seller as
provided in this Agreement, shall be paid by the Escrow Agent to Seller on the
Closing Date by federal wire transfer of immediately available funds to a bank
account(s) designated by Seller in a written notice to the Escrow Agent given
prior to the Closing.

3. TITLE.

3.1 Vesting of Title. At Closing, Seller shall convey fee simple title to the
Real Property to Buyer by execution and delivery of the Deed (as defined below).
Issuance by the Title Company (or an unconditional commitment to issue) as of
the Closing of the Buyer’s Title Policy (as defined below) shall constitute
evidence of delivery of title by Seller.

 

3



--------------------------------------------------------------------------------

3.2 Buyer’s Title Insurance. At Closing and as a condition precedent for the
benefit of Buyer as provided in Section 7.2.4 below, the Title Company shall
issue to Buyer an ALTA extended coverage owner’s form of title insurance policy
in the amount of the Purchase Price insuring that fee simple title to the Real
Property is vested in Buyer subject only to the Permitted Exceptions (as defined
below) (“Buyer’s Title Policy”). If Buyer timely delivers a Title Commitment (as
defined below) pursuant to the provisions of Section 6.3.4, the Buyer’s Title
Policy shall be in the form of the Title Commitment and shall include such
endorsements as are set forth in such Title Commitment.

3.3 Permitted Exceptions. As a condition precedent of Buyer’s obligations as
provided in Section 7.2.4 but not as a covenant of Seller, Seller shall convey
the Property and Buyer shall accept the Real Property subject to the following
matters, which are collectively referred to as the “Permitted Exceptions”:

3.3.1 all exceptions to title shown in the Title Report (as defined below) as it
may be amended and on the Survey (as defined below) that are approved or deemed
approved by Buyer as provided in Section 6.3 hereof;

3.3.2 the lien of non-delinquent real and personal property taxes and
assessments;

3.3.3 the rights of the tenant (“Tenant”) under the Lease as tenant only,
without any right to purchase the Property;

3.3.4 local, state and federal laws, ordinances or governmental regulations,
including but not limited to, building and zoning laws, ordinances and
regulations, now existing or hereafter in effect with respect to the Real
Property;

3.3.5 matters affecting the condition of title created by or with the written
consent of Buyer; and

3.3.6 standard printed exclusions generally included in an ALTA owner’s policy.

4. ESCROW.

4.1 Opening of Escrow. Seller shall deliver three (3) counterparts of the signed
and initialed pages as contemplated by this Agreement into escrow (“Escrow”) to
be established at Chicago Title Company, 388 Market Street, 13th Floor, San
Francisco, California 94111, to the attention of Nicole Carr, Fax:
(415) 956-2175. (“Escrow Agent”) on or before four (4) business days following
the Effective Date and Buyer shall deliver into Escrow three (3) counterpart
originals of the Agreement duly signed and initialed by Buyer. The Buyer’s Title
Policy shall be issued by Chicago Title Insurance Company (National Business
Unit), Attn. Mr. John Premac, Chicago Title Insurance Company, 16969 Von Karman
Avenue, Suite 200, Irvine, California 92606, Fax: (949) 263-0356, California
(“Title Company”).

 

4



--------------------------------------------------------------------------------

4.2 Instructions to Escrow Agent. Seller and Buyer shall each be entitled to
submit escrow instructions to the Escrow Agent in connection with the Closing of
the Escrow. Seller and Buyer shall in addition execute such further escrow
instructions as the Escrow Agent may reasonably require in connection with the
Closing so long as such instructions are consistent with the provisions of this
Agreement and the escrow instructions of Seller and Buyer. In the event of any
conflict between the terms and conditions of this Agreement and the provisions
of any escrow instructions prepared by Seller, Buyer or the Escrow Agent, the
terms and conditions of this Agreement shall control.

5. CLOSING.

5.1 Closing. The purchase and sale of the Property as contemplated by this
Agreement, including but not limited to the recordation of the Deed and the
completion of the other matters required by this Agreement to be done
contemporaneously (the “Closing”) shall occur on January 24, 2007, or on such
earlier date as is mutually agreed in writing by Seller and Buyer; provided,
however, that Buyer shall be entitled to extend the date for Closing to
February 7, 2007 by giving written notice (“Extension Notice”) to Seller on or
before January 17, 2007 and depositing into Escrow Deposit #3. Delivery by Buyer
into Escrow of Deposit #3 shall be a condition of the effectiveness of the
Extension Notice. The date on which the Closing actually occurs shall be
referred to as the “Closing Date.”

5.2 Failure to Close. If the Closing does not occur on or before the date set
forth in Section 5.1 above (as such date may be extended pursuant to the express
provisions of this Agreement), then in the absence of a written agreement
between the parties to extend the Closing Date, either party hereto (so long as
such party is not then in default pursuant to this Agreement), without waiving
any rights it may otherwise have pursuant to the Agreement, may elect to
terminate this Agreement by giving written notice of such termination to the
other and to the Escrow Agent.

6. DUE DILIGENCE.

6.1 Due Diligence Period. The period commencing as of the Effective Date and
continuing through January 12, 2007 (“Due Diligence Date”) shall be referred to
as the “Due Diligence Period.”

6.2 Available Information. Seller shall make available to Buyer the following
documents and materials (collectively, the “Due Diligence Materials”).

6.2.1 Delivered Materials. Prior to the Effective Date, Seller has, or within
five (5) business days following the Effective Date, will deliver or cause to be
delivered

 

5



--------------------------------------------------------------------------------

to Buyer copies of all of the documents and materials relating to the Property
listed on Exhibit 6.2.1(i) attached hereto. Seller has not undertaken any
independent investigation as to the truth or accuracy of the documents and
materials to be delivered and is providing same solely as an accommodation to
Buyer. In addition, Buyer has informed Seller that it is required by law to
complete, with respect to certain matters relating to the Property, an audit
commonly known as a “3-14 audit” (the “Buyer’s 3-14 Audit”). It is anticipated
that Buyer shall complete the Buyer’s 3-14 Audit during the Due Diligence
Period. In connection with the completion by Buyer of Buyer’s 3-14 Audit, Seller
shall, at no cost to Seller: (a) during the Due Diligence Period, make available
to Buyer the documents described in Exhibit 6.2.1(ii) attached hereto to the
extent in Seller’s possession; and (b) provide to Buyer, in written form,
answers as reasonably determined by Seller to the questions relating to the
Property which are set forth in Exhibit 6.2.1(ii).

6.2.2 Property Files. Seller shall make available to Buyer and Buyer’s agents
and representatives at the offices of Seller located at 153 Townsend Street,
Suite 530, San Francisco, CA 94107, upon reasonable notice and during normal
business hours, all files, books, and records, in the possession or control of
Seller, or in possession or control of Seller’s property manager, if any,
relating to the ownership, operation, construction, use or occupancy of the
Property, or any portion of the Property. Buyer, at its expense, may make
photocopies of such material relative to the Property as Buyer may determine.

6.2.3 Restricted Information. Notwithstanding any provision to the contrary,
“Due Diligence Materials” shall not include, and Seller shall have no obligation
to furnish or otherwise make available to Buyer, any of the following documents:
any internally or externally prepared reports or analysis concerning the
valuation or economic performance of the Property; any information received from
or concerning any other potential purchaser of the Property; any federal or
state income tax returns; any documents, instruments or agreements evidencing,
securing or relating to any mortgage loan currently encumbering the Real
Property; any correspondence or analyses regarding past, pending or proposed
real property tax appeals; or any information or documentation that is
privileged or otherwise legally protected from disclosure under applicable law.

6.2.4 Confidentiality. Prior to the occurrence of the Closing, Buyer and its
representatives shall hold in strictest confidence all data and information
obtained with respect to Seller or the Property whether obtained before or after
the execution and delivery of this Agreement, and shall not disclose the same to
others; provided, however, that it is understood and agreed that Buyer may
disclose such data and information to the employees, lenders, consultants,
accountants and attorneys of Buyer provided that such persons agree to treat
such data and information confidentially, and further provided that Buyer shall
be entitled to make such disclosures as are required by applicable law. In the
event this Agreement is terminated or Buyer fails to perform hereunder, Buyer
shall promptly return to Seller any statements, documents, schedules, exhibits
and other written information obtained from Seller in connection with this
Agreement or the transaction contemplated herein. Notwithstanding any provisions
to the contrary of this Agreement, including, without limitation, the above
provisions of this Section 6.2.4, no provision contained in this Agreement shall
be construed to impair Buyer’s (or its permitted assignee’s) right to disclose
information relating to the Property (a) to any due diligence representatives
and/or consultants that are engaged by, work for, or are acting

 

6



--------------------------------------------------------------------------------

on behalf of, any securities dealers and/or broker dealers evaluating Buyer or
its permitted assignees, (b) in connection with any filings, (including any
amendment or supplement to any S-11 filing), with governmental agencies
(including the SEC) by any real estate investment trust (“REIT”) holding an
interest, direct or indirect, in any permitted assignee of Buyer, and (c) to any
broker/dealers in the REIT’s broker/dealer network, and any of the REIT’s
investors. The provisions of this Section 6.2.4 shall survive the Closing or any
termination of this Agreement.

6.3 Title Review. The period commencing as of the Effective Date and continuing
through January 9, 2007, shall be referred to as the “Title Review Period.”

6.3.1 Title Material. Promptly following the Effective Date, Seller will obtain
and deliver to Buyer a current preliminary title report (“Title Report”) for the
Real Property prepared by the Title Company or Escrow Agent, together with a
copy of, or access to, the documents listed as exceptions therein. Buyer, at its
cost, shall obtain a survey (“Survey”) of the Real Property prepared by a
licensed engineer which Survey shall be sufficient to provide the basis for an
ALTA owner’s policy of title insurance. The Survey shall be obtained by Buyer
prior to the expiration of the Title Review Period and Buyer shall promptly
deliver a copy of the Survey to Seller and the Title Company.

6.3.2 Review of Title. Buyer shall notify Seller in writing (the “Title Notice”)
prior to the expiration of the Title Review Period with respect to which
exceptions to title as shown on the Title Report and Survey will not be accepted
by Buyer. If Buyer fails to notify Seller in writing of its disapproval of any
exceptions to title by the expiration of the Title Review Period, Buyer shall be
deemed to have approved the condition of title to the Real Property. If Buyer
notifies Seller in writing that Buyer objects to any exceptions to title, Seller
shall have one (1) business day after receipt of the Title Notice (but, in no
event, later than one (1) business day prior to the Due Diligence Date) to
notify Buyer (a) that Seller will remove such objectionable exceptions from
title on or before the Closing, provided that Seller may extend the Closing for
such period as shall be required to effect such cure, but not beyond ten
(10) days; or (b) that Seller elects not to cause such exceptions to be removed.
If Seller fails to timely give such notice to Buyer, Seller shall be deemed to
have given notice to Buyer under clause (b). Seller shall have no obligation to
remove any title exceptions to which Buyer objects provided, however, that
Seller shall remove, as of the Closing, all liens evidencing any deed of trust
(and related documents) securing financing, all delinquent tax liens, all
mechanics’ liens relating to work performed by Seller, and all judgment liens
against Seller. If Seller gives or is deemed to have given Buyer notice under
clause (b) above, Buyer shall have one (1) business day from the date on which
such notice to Buyer is given (but in no event later than the Due Diligence
Date) in which to notify Seller that Buyer will nevertheless proceed with the
purchase and take title to the Property subject to such exceptions, or that
Buyer will terminate this Agreement. If Buyer fails to timely give such notice,
Buyer will be deemed to have elected to proceed with the purchase and take title
to the Property subject to such exceptions. If this Agreement is terminated
pursuant to the foregoing provisions of this Section 6.3.2, then neither party
shall have any further rights or obligations hereunder (except with respect to
those matters expressly stated to survive such termination), the Deposit shall
be returned to Buyer and each party shall bear its own costs incurred hereunder.

 

7



--------------------------------------------------------------------------------

6.3.3 Subsequent Title Defects. Buyer may, at or prior to Closing, notify Seller
in writing (the “Subsequent Title Defects Notice”) of any objection(s) to title
exceptions (a) raised by the Title Company between the expiration of the Title
Review Period and the Closing, and (b) not disclosed by the Title Company or the
Survey or otherwise known to Buyer prior to the expiration of the Title Review
Period, provided that Buyer must notify Seller of such objection(s) to title
within three (3) business days of being made aware of the existence of such
exception. If Buyer timely gives a Subsequent Title Defects Notice to Seller,
Seller shall have two (2) business days after receipt of the Subsequent Title
Defects Notice to notify Buyer (a) that Seller will remove such objectionable
exceptions from title on or before the Closing, provided that Seller may extend
the Closing for such period as shall be required to effect such cure, but not
beyond ten (10) days; or (b) that Seller elects not to cause such exceptions to
be removed. If Seller fails to timely give such notice to Buyer, Seller shall
have been deemed to have given notice to Buyer under clause (b). Seller shall
have no obligation to remove any title exceptions to which Buyer objects,
provided however, that notwithstanding the foregoing, Seller shall remove, as of
the Closing, all liens evidencing any deed of trust (and related documents)
securing financing, all delinquent tax liens, all mechanics’ liens relating to
work performed by Seller, and all judgment liens against Seller. If Seller gives
or is deemed to have given notice under clause (b) above, Buyer shall have three
(3) business days from the date on which such notice to Buyer is given or deemed
given in which to notify Seller that Buyer will nevertheless proceed with the
purchase and take title to the Property subject to such exceptions or that Buyer
will terminate this Agreement. If Buyer fails to timely give such notice, Buyer
shall be deemed to have elected to proceed with the purchase and take title to
the Property subject to such exceptions. If this Agreement is terminated
pursuant to the foregoing provisions of this Section 6.3.3 then neither party
shall have any further rights or obligations hereunder (except with respect to
those matters expressly set forth to survive such termination), the Deposit
shall be returned to Buyer and each party shall bear its own costs incurred
hereunder.

6.3.4 Proforma Policy. On or before the Due Diligence Date, Buyer may deliver to
Seller a proforma title policy (“Title Commitment”) acceptable to Buyer pursuant
to which the Title Company shall have committed to issue as of the Closing an
ALTA extended coverage owner’s title policy, including such endorsements as are
required by Buyer. The delivery of the Title Commitment by Buyer to Seller shall
constitute an affirmation by Buyer that the Title Commitment is acceptable to
Buyer, and that Buyer is prepared to take title to the Real Property as provided
in the Title Commitment. The Title Commitment, if delivered, shall be consistent
with the provisions of Section 6.3.2 (and Section 6.3.3 if Buyer has timely
given a Subsequent Title Defects Notice) and shall include all title exceptions
as set forth in the Title Report and/or referenced in the Survey, other than
those which Seller is obligated to remove or has agreed to remove pursuant to
the provisions of Section 6.3.2 (and Section 6.3.3, if applicable) or the Title
Company has otherwise agreed to remove.

6.4 Inspection; Right of Entry. Buyer and Buyer’s agents, contractors,
engineers, consultants, employees and other representatives (collectively,
“Buyer’s

 

8



--------------------------------------------------------------------------------

Representatives”) shall have the right, during the Due Diligence Period and
subject to the terms and conditions of Section 6.6 below, (i) to enter the Real
Property to inspect the same (including the performance of environmental audits
of the Real Property in accordance with the terms of Section 6.4.1 and 6.4.2
below), upon reasonable notice to Seller, provided that Buyer does not
unreasonably disturb any business of Seller in connection with the Property or
any tenant of the Real Property and provided that Seller shall be afforded the
opportunity to participate in such visitations, (ii) to contact representatives
of third parties who have executed Service Contracts with Seller or Seller’s
representatives regarding the Real Property, and (iii) to contact
representatives of the Tenant, provided that Seller shall be afforded the
opportunity to participate in any such contact. Buyer shall keep the Property
free and clear of any mechanics’ liens, materialmen’s liens or claims arising
out of any of Buyer’s activities or those of Buyer’s Representatives on or with
respect to the Real Property. All entries onto the Real Property by Buyer and
all inspections and examinations thereof shall be at Buyer’s sole cost and
expense, shall be done in a workmanlike manner in accordance with all applicable
codes, statutes, ordinances, rules, regulations and laws and shall not disturb
in any way the quiet occupancy or enjoyment of any tenant or other occupant of
the Real Property. Buyer shall not perform any test or inspection or carry out
any activity at the Real Property which damages the Real Property in any way or
which is physically intrusive into the Improvements or soil of the Real Property
without the prior written consent of Seller, which Seller may withhold in its
sole and absolute discretion. After each entry onto any portion of the Real
Property, Buyer, at its sole cost and expense shall repair (which shall include
replacement where necessary) any damage to the Real Property arising from such
entry. In connection with any inspections of the Real Property, Buyer and
Buyer’s Representatives will carry liability insurance in an amount not less
than $1,000,000 combined single limit for personal injury and property damage
per occurrence, such policy to name Seller as an additional insured party, and,
upon the request of Seller, will provide Seller with written evidence of same.
Buyer will give Seller reasonable prior notice of its intention to conduct any
inspections or tests with respect to the Real Property and Seller reserves the
right to have a representative present.

6.4.1 Phase I Environmental Audit. During the Due Diligence Period, Buyer may
conduct (or have conducted on its behalf by an environmental auditor) a Phase I
environmental audit of the Real Property, subject to the terms and conditions of
Sections 6.4.2 and 6.6 below.

6.4.2 Environmental Conditions. In the event that Buyer shall enter the Real
Property for purposes of conducting a Phase I environmental audit of the Real
Property, Buyer shall provide Seller with at least two (2) business days’ prior
written notice of its intent thereof. Buyer shall not conduct a Phase II
environmental audit of the Real Property without the prior written consent of
Seller which consent may be withheld or granted in the sole and absolute
discretion of Seller. Prior to the occurrence of the Closing, Buyer shall not
disclose to any third party, other than Buyer’s consultants, agents, investors,
lenders, and attorneys associated with the purchase of the Property and other
than as may be required by applicable law, the results of any of Buyer’s
inspections or testing of the Real Property. Prior to performing any
environmental inspections or testing of the Real Property, Buyer shall obtain
any required permits and authorizations and shall pay all applicable fees
required by any public body or agency in connection therewith.

 

9



--------------------------------------------------------------------------------

6.5 Buyer’s Reports. If the Escrow fails to close for any reason other than
Seller’s material breach of this Agreement, then all studies, surveys
(including, without limitation the Survey), reports, test results and analyses
concerning the Real Property prepared by third parties for Buyer in connection
with its review of the Real Property (collectively, “Buyer’s Reports”) shall at
the option of Seller, immediately be delivered and assigned to Seller free and
clear of all claims and at no cost, expense or liability to Seller. Buyer shall
not be required to deliver to Seller internally prepared reports or analyses
concerning the valuation or potential performance of the Real Property. Any
Buyer’s Reports delivered to Seller at Seller’s request pursuant to this
Section 6.5 shall be delivered without representation or warranty, nor shall
Seller assert any warranty or rights against the consultants of Buyer who have
prepared such Buyer’s Reports.

6.6 Indemnity. Buyer shall indemnify, defend by counsel reasonably acceptable to
Seller, and hold Seller harmless from and against any and all costs, expenses,
claims, demands or liens, (including, without limitation, mechanics’ liens)
including reasonable attorneys’ fees, arising from or in any fashion related to
the entry by Buyer or Buyer’s Representatives on the Real Property or the
performance by Buyer or Buyer’s Representatives of any testing or investigations
of the Real Property except with respect to any loss or liability incurred by
Seller resulting from the mere discovery by Buyer or Buyer’s Representatives of
the presence of hazardous materials at the Property or the existence of other
defects with respect to the Property or resulting from the negligence of Seller.
Without limiting the scope or generality of the foregoing indemnity, Buyer shall
not permit any mechanics’, materialman’s, or other lien against all or any part
of the Real Property to exist as the result of any activity by Buyer or Buyer’s
Representatives undertaken in connection with the Real Property. If any such
lien shall be filed against the Real Property or any portion of the Real
Property, Buyer shall cause the lien to be discharged within five (5) business
days after the filing thereof. The provisions of this Section 6.6 shall survive
the Closing and delivery of the Deed and shall further survive any earlier
termination of this Agreement.

6.7 Approval by Buyer. Buyer shall have the right to review and approve, in its
sole, absolute and subjective discretion, during the Due Diligence Period all
aspects of the Property, including but not limited to, the Due Diligence
Materials, the physical and environmental condition of the Real Property,
including, without limitation, the condition of the Improvements, the condition
of the soil at the Real Property, the condition of the ground water at the Real
Property, and the presence or absence of any hazardous materials at the Real
Property, the financial condition of the Property, including, without
limitation, the feasibility, convertibility, desirability and suitability of the
Property for Buyer’s intended use and purposes, the legal condition of the
Property, including, without limitation, the Property’s compliance or
non-compliance with all statutes, ordinances, codes, regulations, decrees,
orders and laws applicable to the Property, the Lease, all subleases, the
Service Contracts, if any, being assumed by Buyer, the existence or
non-existence of any governmental or quasi-governmental entitlements, if any,
affecting the Property or any portion of the Property, any dimensions or
specifications of the Real Property or any part thereof, the zoning, building
and land use restrictions applicable to the Real Property or any portion
thereof, and all other matters which Buyer deems relevant to its purchase of the
Property including, without limitation, the form of

 

10



--------------------------------------------------------------------------------

executed Estoppel Certificate (as defined below) received by Buyer pursuant to
the provisions of Section 7.2.6. In the event that Buyer elects to approve all
of the matters as summarized in this Section 6.7 with respect to the Property,
Buyer shall give written notice of such approval to Seller (“Approval Notice”)
on or before the Due Diligence Date. The Approval Notice, if given by Buyer must
be in the form of Exhibit 6.7 attached hereto. If Buyer fails to timely give the
Approval Notice to Seller, Buyer shall conclusively be deemed to have
disapproved the Property and more particularly the matters set forth in this
Section 6.7 in which case this Agreement shall terminate, all rights and
obligations hereunder of each party shall be at an end (except those matters
which are specifically stated in this Agreement to survive the termination), the
Deposit shall be promptly returned to Buyer and each party shall bear its own
costs incurred hereunder. If Buyer timely gives the Approval Notice to Seller,
then Buyer shall be considered to have elected to proceed with the purchase of
the Property in accordance with the provisions of this Agreement, Buyer shall
have no further rights with respect to this Section 6.7, the conditions for the
benefit of Buyer as set forth in Sections 7.2.5 and 7.2.6 shall be considered to
have been satisfied and Buyer shall have no further rights to assert the
conditions set forth in such Sections.

6.8 Estoppel Certificate; SNDA. Within five (5) business days following the
Effective Date, provided that Buyer has previously timely delivered to Seller a
completed Estoppel Certificate consistent with the form attached hereto as
Exhibit 7.2.6, Seller shall deliver the Estoppel Certificate to the Tenant and
shall request that the Tenant execute such form and promptly return the executed
Estoppel Certificate to Seller. Upon receipt of the executed Estoppel
Certificate, Seller shall promptly deliver the original Estoppel Certificate to
Buyer. Seller shall use commercially reasonable effort to obtain a signed
Estoppel Certificate from Tenant prior to the Due Diligence Date, but shall not
be obligated to obtain such Estoppel Certificate.

In addition, Seller shall promptly deliver to the Tenant any SNDA (“SNDA”)
delivered by Buyer to Seller. Seller shall use commercially reasonable efforts
to obtain the signature of Tenant with respect to any SNDA prior to the Due
Diligence Date, but shall not be obligated to obtain a signed SNDA. In the event
that Seller obtains a signed SNDA from Tenant, Seller shall deliver the original
of such SNDA into Escrow. The Closing shall not be conditioned upon receipt of a
signed SNDA from Tenant.

 

  7. CONDITIONS TO CLOSING.

7.1 Seller’s Conditions. The obligation of Seller to sell and convey the
Property pursuant to this Agreement is subject to the satisfaction on or before
the date scheduled for Closing as such date may be extended pursuant to the
express provisions of this Agreement (or such earlier date as is specifically
set forth in this Agreement) of all of the following conditions precedent, which
conditions are for the benefit of Seller only and the satisfaction of which may
be waived only in writing by Seller:

7.1.1 Buyer’s Deliveries. Delivery and execution by Buyer of all monies, items
and instruments required to be delivered by Buyer pursuant to this Agreement;

 

11



--------------------------------------------------------------------------------

7.1.2 Buyer’s Representations. Buyer’s warranties and representations set forth
herein shall be true and correct in all material respects as of the Closing
Date;

7.1.3 Buyer’s Performance. Buyer shall have performed each and every agreement
to be performed by Buyer pursuant to this Agreement; and

7.1.4 Approval Notice. Buyer shall have timely given the Approval Notice to
Seller in accordance with the provisions of Section 6.7.

7.2 Buyer’s Conditions. The obligation of Buyer to acquire the Property pursuant
to this Agreement is subject to the satisfaction on or before the date scheduled
for Closing as such date may be extended pursuant to the express provisions of
this Agreement (or such earlier date as is specifically set forth in this
Agreement) of all of the following conditions precedent which conditions are for
the benefit of Buyer only and the satisfaction of which may be waived only in
writing by Buyer:

7.2.1 Seller’s Deliveries. Delivery and execution by Seller of all instruments
and other items required to be delivered by Seller pursuant to this Agreement;

7.2.2 Seller’s Representations. Seller’s warranties and representations set
forth herein shall be true and correct in all material respects as of the
Closing Date;

7.2.3 Seller’s Performance. Seller shall have performed each and every agreement
to be performed by Seller pursuant to this Agreement;

7.2.4 Buyer’s Title Policy. As of the Closing, the Title Company shall have
issued or shall have committed to issue, upon the sole condition of the payment
of its regularly scheduled premium, the Buyer’s Title Policy;

7.2.5 Buyer’s Approval. On or before the Due Diligence Date, Buyer shall have
given the Approval Notice to Seller in accordance with the provisions of
Section 6.7; and

7.2.6 Estoppel Certificate. Not later than three (3) business days prior to the
Due Diligence Date, Buyer shall have received an estoppel certificate (“Estoppel
Certificate”) substantially in the form attached hereto as Exhibit 7.2.6 duly
executed by the Tenant without material modifications, or if modified, with
modifications acceptable to Buyer.

7.3 Failure of Conditions. If any of the conditions set forth in Sections 7.1 or
7.2 are not timely satisfied or waived, for any reason other than the default of
Buyer or Seller under this Agreement, then this Agreement and the rights and
obligations of Buyer and Seller shall terminate and be of no further force or
effect except as to those matters as specifically stated in this Agreement to
survive termination, in which case the Title Company is hereby instructed to
return promptly to the party which placed such items into Escrow all funds
(including the Deposit which is to be promptly returned to Buyer) and documents
which are held by the Title Company on the date of termination.

 

12



--------------------------------------------------------------------------------

7.4 Satisfaction of Conditions. The occurrence of the Closing shall constitute
satisfaction of conditions set forth in Sections 7.1 and 7.2 not otherwise
specifically satisfied or waived by Buyer or Seller.

 

  8. DELIVERIES INTO ESCROW.

8.1 Deliveries by Seller. On or before the Closing, Seller shall deliver or
cause to be delivered into Escrow the following documents duly executed and
acknowledged where appropriate:

8.1.1 Deed. A grant deed (the “Deed”) in the form attached hereto as Exhibit
8.1.1 conveying the Real Property to Buyer as provided in this Agreement which
Deed is to be duly executed and acknowledged by Seller;

8.1.2 Bill of Sale. Bill of sale (“Bill of Sale”) in the form attached hereto as
Exhibit 8.1.2 conveying the Personal Property to Buyer which Bill of Sale is to
be duly executed by Seller;

8.1.3 Assignment. An Assignment in the form attached hereto as Exhibit 8.1.3
which is to be duly executed by Seller and Buyer;

8.1.4 FIRPTA. A certificate of non-foreign status to confirm that Buyer is not
required to withhold part of the Purchase Price pursuant to Section 1445 of the
Internal Revenue Code of 1986, as amended which is to be duly executed by
Seller;

8.1.5 Form 593-C. Real Estate Withholding Certificate (593-C) which is to be
duly executed by Seller;

8.1.6 Seller Certificate. A Seller Certificate (“Seller Certificate”) in the
form attached hereto as Exhibit 8.1.6, which Seller Certificate is to be duly
executed by Seller;

8.1.7 Seller’s Authority. Such proof of Seller’s authority and authorization to
enter into this Agreement and consummate the transaction contemplated hereby and
such proof of the power and authority of the individual(s) executing and/or
delivering any instruments, documents or certificates on behalf of Seller to act
for and bind Seller as may be reasonably required by Escrow Agent;

8.1.8 The LOC. The original LOC (as defined below), together with executed
transfer documentation; and

8.1.9 Other Documents. Such other documents as may be reasonably necessary and
appropriate to complete the Closing of the transaction contemplated herein,
including, without limitation, an ALTA owner’s affidavit in such form as may be
reasonably requested by the Escrow Agent.

 

13



--------------------------------------------------------------------------------

8.2 Deliveries by Buyer. On or before the Closing, Buyer shall deliver or cause
to be delivered into Escrow the following funds and documents duly executed and
acknowledged where appropriate:

8.2.1 Cash. The cash portion of the Purchase Price and such additional sums as
are necessary to pay the Buyer’s share of closing costs, prorations and any fees
as more particularly set forth in Section 9 below;

8.2.2 Assignment. An Assignment which is to be duly executed by Seller and
Buyer;

8.2.3 Buyer’s Affidavit. Buyer’s Affidavit in the form attached hereto as
Exhibit 8.2.3 which is to be duly executed by Buyer;

8.2.4 Buyer’s Authority. Such proof of Buyer’s authority and authorization to
enter into this Agreement and consummate the transaction contemplated by this
Agreement, and such proof of the power and authority of the individual(s)
executing and/or delivering any instruments, documents or certificates on behalf
of Buyer to act for and bind Buyer as may be reasonably required by Escrow
Agent; and

8.2.5 Other Documents. Such other documents as may be reasonably necessary and
appropriate to complete the Closing of the transaction contemplated herein.

8.3 Tenant Notification Letter. Seller shall execute a tenant notification
letter in the form attached hereto as Exhibit 8.3 to the tenant pursuant to the
Lease (the “Tenant Notification Letter”), indicating the change of ownership of
the Property with the name and address of the Buyer and the Closing Date, and
shall upon the Closing deliver the executed Tenant Notification Letters to
Buyer.

8.4 Delivery to Buyer Upon Closing. Seller shall deliver possession of the
Property to Buyer upon the Closing subject to the rights of possession of the
Tenant pursuant to the Lease.

8.5 Delivery Following Closing. Within two (2) business days following the
Closing, Seller shall deliver to Buyer: (i) the original of the Lease; (ii) the
originals of the Service Contracts being assumed by Buyer, if any; (iii) all
building plans and specifications with respect to the Real Property which are in
the possession or control of Seller or reasonably accessible to Seller or its
property manager; (iv) all structural reviews, architectural drawings,
engineering, soils, seismic, geologic and architectural reports in the
possession or control of Seller or reasonably accessible to Seller or its
property manager; (v) keys with respect to the Real Property in possession of
Seller; and (vi) such other matters and documents in the possession or control
of Seller or reasonably accessible to Seller or to its property manager as Buyer
may reasonably request which relate to the Property and are not confidential
and/or proprietary. The provisions of this Section 8.5 shall survive the
Closing.

 

14



--------------------------------------------------------------------------------

9. PRORATIONS; CLOSING COSTS; CREDITS.

9.1 Prorations.

9.1.1 Rent. Rents, revenues and other income from the Property, actually
collected as of the Closing, shall be prorated through Escrow as of 12:01 a.m.
on the Closing Date with Seller entitled to the prorated portion of such items
attributable to the period prior to such date and time and Buyer entitled to the
prorated portion of such items following such date and time. Any prepaid rent or
other revenue paid by a tenant of the Property shall be credited to Buyer. If
any rent or other payments under the Lease are in arrears as of the Closing
Date, Buyer shall use reasonable efforts following the Closing to collect such
rent or other payments provided that in no event shall Buyer be obligated to
commence litigation to effect collection. Buyer shall be considered to have used
reasonable efforts to collect any delinquent rents if Buyer invoices for such
rent at least monthly. Nothing in this Section 9.1.1 shall restrict Seller’s
right to collect delinquent rents directly from a tenant by any legal means,
provided, however, that Seller shall not commence litigation to collect any such
delinquent rent earlier than six (6) months following the Closing, nor shall
Seller in any event commence an action to evict Tenant or terminate the Lease.
Delinquent rent collected by Seller subsequent to the Closing shall be promptly
paid to Buyer to the extent that Buyer is entitled to such rent in connection
with the period on and after the Closing Date, and delinquent rent collected by
Buyer subsequent to the Closing shall be promptly paid to Seller to the extent
that Seller is entitled to such rent pursuant to the provisions of this
Agreement relating to the period prior to the Closing Date. Seller and Buyer
agree that all rent received by Seller or Buyer following the Closing shall be
applied and paid first to any current rent then due Buyer, if any, and then to
delinquent rent, if any, due Seller.

9.1.2 Taxes and Assessments. Except to the extent that real estate taxes are
paid directly by a tenant, all non-delinquent real estate taxes on the Property
shall be prorated through Escrow based on the most recent tax bill as of 12:01
a.m. on the Closing Date with Seller responsible for all such taxes attributable
to the period prior to such date and time and Buyer responsible for all such
taxes attributable to the period following such date and time. If after the
Closing, supplemental real estate taxes are assessed against the Property by
reason of any event occurring prior to the Closing Date, Buyer and Seller shall
adjust the proration of the real estate taxes following the Closing. Any
delinquent taxes on the Property shall be paid at the Closing from funds
accruing to Seller. Any current installments with respect to bonds or
assessments on the Real Property shall be prorated through Escrow as of 12:01
a.m. on the Closing Date and Seller shall have no obligation to pay any amount
with respect to any such bonds or assessments other than the prorated current
installment. Any refund in connection with real estate taxes relating to the
Property attributable to the period prior to the Closing Date shall be paid to
Seller subject to the rights, if any, of the Tenant pursuant to the Lease.

 

15



--------------------------------------------------------------------------------

9.1.3 Operating Expenses. Operating expenses payable by the owner of the Real
Property and all other customary charges or costs incident to the ownership of
the Property (not otherwise payable directly by a tenant) shall be prorated
through Escrow as of 12:01 a.m. on the Closing Date. Seller shall be responsible
for all operating expenses accruing and attributable to the Property through the
day prior to the Closing Date and Buyer shall be responsible for all operating
expenses accruing and attributable to the Property commencing as of the Closing
Date. Seller shall not assign to Buyer any deposits which Seller has with any
utility companies servicing the Property. Buyer shall arrange with such
companies to have accounts open in Buyer’s name beginning at 12:01 a.m. on the
Closing Date. To the extent possible, Seller and Buyer shall obtain billings and
meter readings as of the Closing Date and all operating expenses shall be
prorated based upon the information then available.

As of the Closing, to the extent that it can be reasonably determined that
excess operating expense reimbursements have been paid by Tenant to Seller for
the period prior to the Closing, Buyer shall be entitled to a credit in an
amount equal to such overpayment. Following the Closing, Buyer shall be
responsible for reimbursement to Tenant of any such excess amount as so credited
to Buyer. In addition, Seller and Buyer shall make any adjustments required to
be made subsequent to the Closing in the event the information available at the
Closing is incorrect or incomplete. Specifically, but without limiting the
generality of the immediately preceding sentence, following reconciliation of
operating expense reimbursements Seller and Buyer shall make any adjustments
(prorata based on the number of calendar days in the calendar year during which
each of Seller and Buyer own the Property) required to be made in the event that
the sum of operating expenses collected from tenants is less than or greater
than the amount properly payable or chargeable. Any amount due from Seller to
Buyer or Buyer to Seller shall be promptly paid upon final determination of the
amounts due. There shall be no proration of any insurance premiums payable by
Seller in connection with the Property.

9.1.4 Service Contracts. The amounts payable under the Service Contracts which
shall be assumed pursuant to the provisions of the Assignment, shall be prorated
through Escrow on an accrual basis as of 12:01 a.m. on the Closing Date. Seller
shall pay all amounts due thereunder which accrue prior to the Closing Date and
Buyer shall pay all amounts accruing on the Closing Date and thereafter. Buyer
shall have no responsibility for Service Contracts not specifically being
assumed by Buyer pursuant to this Agreement. Those Service Contracts which Buyer
elects during the Due Diligence Period not to assume by giving written notice of
such election to Seller shall be terminated by Seller as of the Closing,
provided, however that with respect to those Service Contracts which require a
termination notice longer than that allowed by reason of the date of the Closing
(which in all events shall be no greater than thirty (30) days notice) provided
that Seller has given notice of termination on or prior to the Closing Date,
Buyer shall be responsible for the obligations that relate to such terminated
Service Contracts for the period from and after the Closing Date and Seller
shall be responsible for the obligations that relate to the period prior to the
Closing Date. Buyer shall have no responsibility for Service Contracts which
Buyer has elected not to assume for any period in excess of thirty (30) days
following the Closing Date. Notwithstanding the above provisions of this
Section 9.1.4 to the contrary, Buyer agrees as of the Closing to assume the
Service Contract with Montgomery Kone Elevator.

 

16



--------------------------------------------------------------------------------

9.1.5 Calculation of Prorations. All prorations shall be made on the basis of
the actual number of days of the month which have elapsed as of 12:01 a.m. on
the Closing Date (based on the periods to which the prorations relate and are
applicable, and regardless of when payable).

9.1.6 Proforma Closing Statement. Buyer and Seller shall reasonably cooperate to
produce at least one (1) business day prior to the Closing Date, a schedule of
prorations in accordance with the provisions of this Agreement which is as
complete and accurate as is then reasonably possible. All prorations which can
be reasonably estimated as of the Closing Date shall be made in Escrow on the
Closing Date. All other prorations and any adjustments to the initial estimated
prorations, shall be made by Buyer and Seller within thirty (30) days following
the Closing or such later time as may be reasonably required, in the exercise of
due diligence to obtain the necessary information. Any net credit due one party
from the other as the result of such post-Closing prorations and adjustments
shall be paid to the other in cash immediately upon the parties’ written
agreement to a final schedule of post-Closing adjustments and prorations. The
provisions of Section 9.1 shall survive the Closing and the recordation of the
Deed.

9.2 Closing Costs; Security Deposit.

9.2.1 Seller’s Costs. Seller shall pay (i) all documentary and transfer taxes;
(ii) fifty percent (50%) of all of the escrow fees, costs, and recording costs
(exclusive of recording costs relating to Buyer’s financing, if any), and
(iii) its own attorneys’ fees.

9.2.2 Buyer’s Costs. Buyer shall pay (i) fifty percent (50%) of all escrow fees,
costs and recording costs, provided that the Buyer shall be responsible for the
entire amount of recording costs relating to Buyer’s financing; (ii) the premium
for Buyer’s Title Policy, including, without limitation, the cost for any and
all endorsements; (iii) the premium for the Buyer’s lender’s title policy, if
any; (iv) the cost of the Survey (or updating the survey as provided by Seller,
as the case may be); and (v) its own attorneys’ fees.

9.2.3 Credits; Letter of Credit. Buyer shall be credited and Seller shall be
debited in an amount equal to the security deposit paid under the Lease, except
to the extent that Seller was entitled to and did apply any part of such deposit
to tenant obligations under the Lease.

A portion of the security deposit given by the Tenant pursuant to the Lease
consists of a letter of credit (“LOC”). In connection with and prior to the
Closing, Seller will deposit into Escrow the original LOC together with such
executed transfer documentation as may be required to transfer the beneficiary
pursuant to such letter of credit from Seller to Buyer. Seller shall otherwise
reasonably cooperate, at no cost to Seller, in connection with any such
transfer.

9.2.4 Other Expenses. Buyer and Seller shall each pay all legal and professional
fees and fees of other consultants incurred by Buyer and Seller, respectively.

 

17



--------------------------------------------------------------------------------

10. OPERATION OF PROPERTY PENDING THE CLOSING. Following the Effective Date and
pending the Closing, the Seller shall operate the Property in accordance with
the following:

10.1 Normal Course of Business. Seller shall use commercially reasonable efforts
to continue to operate, manage and maintain the Property in such condition so
that the Property shall be in substantially the same condition as of the Closing
Date as it is as of the Due Diligence Date, reasonable wear and tear and
casualty excepted, provided however, Seller shall not be required to perform any
capital repairs or improvements. Seller shall maintain all existing insurance
policies in connection with the Property and shall keep in effect and renew
without material modification all licenses, permits and entitlements applicable
to the Property. Seller’s existing liability and property insurance pertaining
to the Property may be canceled by Seller as of the Closing Date. After the
expiration of the Due Diligence Period, except as may be required by the Lease,
Seller shall not make any material alterations to the Property or remove any
Personal Property without the prior written approval of Buyer, which approval
shall not be unreasonably withheld or delayed;

10.2 Further Encumbrances. Seller shall not execute any documents or otherwise
take any action which will have the result of further encumbering the Property
in any fashion;

10.3 Leasing. Following the Effective Date, the Seller shall not terminate,
amend or otherwise modify the Lease without the prior consent of Buyer, which
consent may be withheld or given in Buyer’s sole discretion. Following the
Effective Date, Seller shall not enter into any new lease without the prior
consent of Buyer, which consent may be given or withheld by Buyer in its sole
discretion. With respect to any consent of Seller requested by Tenant in
connection with a sublease, Seller shall be entitled to grant or withhold such
consent in its reasonable discretion without the prior consent of Buyer. Seller
shall give written notice to Buyer within two (2) business days following any
such consent to a sublease; and

10.4 New Obligations. Without the prior written consent of Buyer, which consent
shall not be unreasonably withheld or delayed, Seller shall not enter into any
maintenance contract, service contract or any other contract affecting or
relating to the Property or any portion thereof which cannot be canceled upon
thirty (30) days (or less) prior written notice. Notwithstanding the above
sentence, Seller shall be entitled to enter into any obligations required to be
undertaken by Seller pursuant to the provisions of the Lease without the prior
consent of Buyer provided that Seller shall give Buyer prior written notice of
the entry of Seller into any such obligations.

 

  11. REPRESENTATIONS AND WARRANTIES.

11.1 No Representations or Warranties by Seller. Except as expressly set forth
in this Agreement, Seller has not made any warranty or representation, express
or implied, written or oral, concerning the Property.

 

18



--------------------------------------------------------------------------------

11.2 Seller’s Representations and Warranties. Seller represents and warrants to
Buyer that:

11.2.1 Authority. This Agreement constitutes the valid and binding obligation of
Seller and is enforceable against Seller in accordance with its terms, subject
to bankruptcy, insolvency and similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles. Seller is a
limited liability company, validly formed, duly organized and in good standing
under the laws of the State of Delaware. Seller has full power, right and
authority to enter into and perform this Agreement. The execution and delivery
of this Agreement, delivery of money and all required documents, Seller’s
performance of this Agreement and the transaction contemplated hereby have been
duly authorized by the requisite action on the part of Seller. Seller is solvent
and is able to meet all of its financial obligations as and when due, and has
assets in excess of its liabilities. Neither the execution and delivery of this
Agreement, nor the transaction contemplated by this Agreement will conflict in
any material respect or constitute a breach under any agreement or instrument by
which Seller or the Property is bound;

11.2.2 Service Contracts. To Seller’s knowledge, the Service Contracts listed on
Exhibit 1.2(ii) are all of the agreements concerning the operation and
maintenance of the Property entered into by Seller and affecting the Property,
except those operating agreements that are not assignable;

11.2.3 Condemnation. To Seller’s knowledge, Seller has received no written
notice of any pending condemnation proceedings relating to the Real Property;

11.2.4 Litigation. To Seller’s knowledge, Seller has not received written notice
of any litigation which has been filed against the Property or the Seller that
arises out of the ownership of the Property;

11.2.5 Violations. To Seller’s knowledge, Seller has not received written notice
of any violation of any federal, state or local law relating to the use or
operation of the Property which remains uncured, provided, however, that Seller
has received notice regarding a potential violation of the Americans with
Disabilities Act relating to the lack of a handicapped van pool parking area. To
Seller’s knowledge, Seller has not received written notice of any alleged
building code violations, health and safety code violations, federal, state or
local agency actions regarding environmental matters or zoning violations
currently affecting the Real Property which remain uncured;

11.2.6 Access. To the best of Seller’s knowledge, no fact or condition exists
which may result in the termination or reduction of the current access from the
Real Property to existing roads and highways;

11.2.7 Foreign Person. Seller is not a “foreign person” as defined in
Section 1445 of the Internal Revenue Code of 1986, as amended, and the income
tax regulations issued thereunder;

 

19



--------------------------------------------------------------------------------

11.2.8 Lease. There are no leases, occupancies, tenancies, or rental agreements
entered into by Seller pertaining to the Real Property or any portion thereof,
except the Lease which Lease is described on Exhibit 1.2(i) attached hereto.
Pursuant to the Lease, Tenant has entered into several subleases. To Seller’s
knowledge, except as disclosed in writing to Buyer or as may be scheduled in the
Estoppel Certificate, Seller has not received written notice of any claimed
default by Seller under the Lease and there are no unperformed obligations of
Seller pursuant to the Lease;

11.2.9 Leasing Commissions. As of the Effective Date, there are no leasing
commissions required to be paid in connection with the Lease; and

11.2.10 Third Party Reports. To Seller’s knowledge, the Due Diligence Materials
described on Exhibit 6.2.1(i) include all third party reports in Seller’s
possession relating to the physical condition of the Real Property.

11.3 Buyer’s Representations and Warranties. Buyer represents and warrants to
Seller that:

11.3.1 Authority to Execute; Organization. This Agreement constitutes the valid
and binding obligation of Buyer and is enforceable against Buyer in accordance
with its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles.
Buyer represents that it is a limited liability company, validly formed, and
duly organized and in good standing under the laws of the State of Delaware, and
the execution of this Agreement, delivery of money, and all required documents,
Buyer’s performance of this Agreement and the transaction contemplated hereby
have been duly authorized by the requisite action on the part of Buyer; and

11.3.2 No Encumbrance. Prior to Closing, Buyer shall neither encumber nor cause
any liens to be created against the Property in any way, nor shall Buyer, at any
time, record this Agreement or a memorandum thereof.

11.4 Knowledge Defined. References to the “knowledge” of Seller and phrases of
similar import shall refer only to the current actual (not constructive)
knowledge of Douglas C. Rosenberg and Michael Karasik and shall not be
construed, by imputation or otherwise, to refer to the knowledge of any
affiliate of Seller, to any property manager, or to any other officer, agent,
manager, representative or employee of Seller or any affiliate thereof or to
impose upon such person any duty to investigate the matter to which such actual
knowledge, or the absence thereof, pertains. Seller represents that Douglas C.
Rosenberg and Michael Karasik are each active in the management and operation of
the Property.

 

  12. INDEMNIFICATION.

12.1 Indemnification of Buyer. Seller hereby agrees to indemnify Buyer against,
and to hold Buyer harmless from, all liabilities, losses, damages, costs and
expenses whatsoever including without limitation reasonable legal fees and
disbursements, incurred by Buyer relating to the Property which arise, result
from or relate to (i) acts, occurrences or matters

 

20



--------------------------------------------------------------------------------

that took place prior to the Closing to the extent that any such claim described
in this clause (i) is covered by the commercial general liability insurance
policy maintained by Seller or otherwise covered pursuant to applicable
insurance coverage maintained by Seller and in this connection Seller represents
and warrants that Seller has during the period of its ownership maintained and
continues to maintain commercial general liability insurance coverage; and
(ii) any material breach of any of the representations or warranties of Seller
set forth in Section 11.2 of this Agreement subject, however, to the limitations
of Section 16.4.

12.2 Defense of Claims Against Buyer. With respect to any claim for which Buyer
has requested indemnification under Section 12.1, Seller shall be entitled to
assume the defense of any related litigation, arbitration or other proceeding,
provided that Buyer may at its election and expense, participate in such
defense, and provided further that if there is any difference of opinion or
strategy with respect to the defense of such action or the assertion of
counterclaims to be brought with respect thereto, Seller’s counsel will, after
consultation with Buyer’s counsel, determine the actual strategy, defense or
counterclaim to be employed. At Seller’s reasonable request, Buyer will
cooperate with Seller in the preparation of any defense for any such claim and
Seller will reimburse Buyer for any reasonable expenses incurred in connection
with such request. If Seller does not elect to assume the defense of any such
matter and such matter is defended by Buyer, Seller shall have the right, at its
sole expense, to employ separate counsel acceptable to Buyer and participate in
such defense, provided that if there is any difference of opinion or strategy
with respect to the defense of such action or the assertion of counterclaims to
be brought with respect thereto, Buyer’s counsel will, after consultation with
Seller’s counsel, determine the actual strategy, defense and/or counterclaim to
be employed.

12.3 Indemnification of Seller. Buyer hereby agrees to indemnify Seller against,
and to hold Seller harmless from, all liabilities, losses, damages, costs and
expenses whatsoever including without limitation reasonable legal fees and
disbursements, incurred by Seller relating to the Property which arise, result
from or relate to (i) acts, occurrences or matters that take place subsequent to
the Closing to the extent that any such claim described in this clause (i) is
covered by the commercial general liability insurance policy maintained by Buyer
or otherwise covered pursuant to applicable insurance coverage maintained by
Buyer and in this connection Buyer represents and warrants that Buyer will
during the period of its ownership maintain commercial general liability
insurance coverage; or (ii) any material breach of any of the representations or
warranties of Buyer set forth in Section 11.3 of this Agreement.

12.4 Defense of Claims Against Seller. With respect to any claim for which
Seller has requested indemnification under Section 12.3, Buyer shall be entitled
to assume the defense of any related litigation, arbitration or other
proceeding, provided that Seller may at its election and expense, participate in
such defense, and provided further that if there is any difference of opinion or
strategy with respect to the defense of such action or the assertion of
counterclaims to be brought with respect thereto, Buyer’s counsel will, after
consultation with Seller’s counsel, determine the actual strategy, defense or
counterclaim to be employed. At Buyer’s reasonable request, Seller will
cooperate with Buyer in the preparation of any defense for any such claim and
Buyer will reimburse Seller for any reasonable expenses incurred in connection
with such request. If Buyer does not elect to assume the defense of any such
matter, and such matter is defended by Seller, Buyer shall have the right, at
its sole expense, to employ

 

21



--------------------------------------------------------------------------------

separate counsel acceptable to Seller and participate in such defense, provided
that if there is any difference of opinion or strategy with respect to the
defense of such action or the assertion of counterclaims to be brought with
respect thereto, Seller’s counsel will, after consultation with Buyer’s counsel,
determine the actual strategy, defense and/or counterclaim to be employed.

13. CASUALTY OR CONDEMNATION.

13.1 Casualty. Prior to the Closing, and notwithstanding the pendency of this
Agreement, the entire risk of loss or damage by earthquake, flood, landslide,
fire or other casualty shall be borne and assumed by Seller, except as otherwise
provided in this Section 13.1. If, prior to the Closing, any part of the Real
Property is damaged or destroyed by earthquake, flood, landslide, fire or other
casualty, Seller shall immediately notify Buyer of such fact. If such damage or
destruction is “material”, Buyer shall have the option to terminate this
Agreement upon notice to Seller given not later than ten (10) days after receipt
of Seller’s notice. For purposes of this Section 13.1, “material” shall be
deemed to be any damage or destruction (i) where the costs of repair or
replacement is estimated to be Three Hundred Thousand Dollars ($300,000.00), or
more, (ii) which Seller reasonably estimates shall take more than ninety
(90) days to repair, (iii) which results in access to or parking on the Real
Property being adversely affected in a material respect, (iv) which damage
results in the Real Property failing to comply in a material respect with zoning
or any covenants, conditions, or restrictions affecting the Real Property,
(v) which damage entitles the Tenant to terminate the Lease, or (vi) where the
cost of repair or replacement is uninsured by an amount in excess of Ten
Thousand Dollars ($10,000). In the case of an uninsured loss, Seller, at its
election, shall be entitled (but not required) to pay (or credit to Buyer
against the Purchase Price) the amount of the excess (i.e., in excess of
$10,000) and, thereby, nullify the option of Buyer otherwise existing to
terminate this Agreement. If Buyer does not exercise this option to terminate
this Agreement, or the casualty is not material, neither party shall have the
right to terminate this Agreement, but Seller shall assign and turn over to
Buyer, and Buyer shall be entitled to receive and keep all insurance proceeds
payable to it with respect to such destruction (but not in excess of the
Purchase Price) and the parties shall proceed to the Closing pursuant to the
terms hereof without modification of the terms of this Agreement and without any
reduction in the Purchase Price provided that Buyer shall be entitled to a
credit at Closing against the Purchase Price in an amount equal to any
deductible with respect to any applicable insurance coverage (exclusive,
however, of any deductible relating to a casualty resulting from earthquake or
flood). If Buyer does not elect to terminate this Agreement by reason of any
casualty, Buyer shall have the right to participate in any adjustment in the
insurance claim. If Buyer does terminate this Agreement pursuant to this
Section 13.1, this Agreement shall terminate, all rights and obligations
hereunder of each party shall be at an end (except those matters which are
specifically stated in this Agreement to survive the termination) and the Escrow
Agent is hereby instructed to return promptly to the party which placed such
items into Escrow all funds (including the Deposit which is to be promptly
returned to Buyer) and documents which are held by the Escrow Agent on the date
of termination.

13.2 Condemnation. In the event that all or any substantial portion of the Real
Property shall be taken in condemnation or under the right of eminent domain
after the Effective Date and before the Closing, Buyer may, at its option either
(a) terminate this Agreement by

 

22



--------------------------------------------------------------------------------

written notice thereof to Seller and receive an immediate refund of the Deposit,
together with any interest earned thereon, or (b) proceed to close the
transaction contemplated herein pursuant to the terms hereof in which event
Seller shall assign and turn over to Buyer, and Buyer shall be entitled to
receive and keep all awards for the taking by eminent domain which accrue to
Seller and there shall be no reduction in the Purchase Price. For purposes of
this provision, a “substantial portion” of the Real Property shall mean (i) any
material portion of the Real Property is taken; (ii) the access to the Real
Property or any available parking area therefore is materially reduced or
restricted; (iii) any of the rentable square footage of the Improvements is
taken; (iv) the amount of any condemnation award is estimated to exceed Two
Million Dollars ($2,000,000); (v) condemnation results in the Real Property
failing to comply in a material respect with any zoning or any covenants,
conditions, or restrictions affecting the Real Property; or (vi) the
condemnation entitles the Tenant to terminate the Lease. In the event that a
portion of the Real Property less than a substantial portion is taken, or Buyer
elects not to terminate this Agreement, Buyer shall proceed to close the
transaction contemplated herein and there shall be no reduction in the Purchase
Price and Seller shall assign and turn over to Buyer and Buyer shall be entitled
to receive and keep all awards for the taking by eminent domain which accrue to
Seller.

14. COMMISSIONS.

14.1 Payment of the Sales Commission. Seller represents and warrants to Buyer
that no real estate broker or agent has been authorized to act on Seller’s
behalf except for CB Richard Ellis (“Seller’s Agent”). Subject to the occurrence
of the Closing, Seller shall pay to Seller’s Agent as a real estate brokerage
commission an amount as separately agreed by Seller and Seller’s Agent. Buyer
represents and warrants to the Seller that no real estate broker or agent has
been authorized to act on Buyer’s behalf. Buyer and Seller each indemnifies the
other party and agrees to defend and hold the other party harmless from any and
all demands or claims which now or hereafter may be asserted against the other
party for any brokerage fees, commissions or similar types of compensation which
may be claimed by any broker as a result of the indemnifying party’s acts in
connection with this transaction, except as otherwise provided herein.

14.2 Leasing Commissions and Landlord Tenant Improvements. Subject to the
provisions of Section 10.3 above, Buyer shall pay all leasing commissions,
landlord tenant improvement costs and landlord reasonable attorneys’ fees
relative to any leases, extensions, or renewals made on or after the Effective
Date to the extent (i) such costs are disclosed to Buyer prior to entry by
Seller into any new lease with respect to which such costs are incurred and
(ii) with respect to the existing Lease, such costs are disclosed to Buyer prior
to entry into any amendment or other modification of the Lease.

 

  15. NOTICES.

All notices, requests or demands to a party hereunder shall be in writing and
shall be given or served upon the other party by personal service, by certified
return receipt requested or registered mail, postage prepaid, or by Federal
Express or other nationally recognized commercial courier, charges prepaid,
addressed as set forth below. Any such notice, demand,

 

23



--------------------------------------------------------------------------------

request or other communication shall be deemed to have been given upon the
earlier of personal delivery thereof, three (3) business days after having been
mailed as provided above, or one (1) business day after delivery to a commercial
courier for next business day delivery, as the case may be. Notices may be given
by facsimile and shall be effective upon the transmission of such facsimile
notice provided that the facsimile notice is transmitted prior to 5:00 p.m.
Pacific Time on a business day and evidence of its successful transmission
indicating the date and time of transmission is available for inspection upon
request. Each party shall be entitled to modify its address by notice given in
accordance with this Section 15.

 

If to Seller:    Rosenberg Soma Investments III, LLC    c/o The Rosenberg
Company    153 Townsend Street, Suite 530    San Francisco, CA 94107    Attn:
Douglas C. Rosenberg    Fax: (415) 777-9830 With a copy to:    Kay & Merkle, LLP
   100 The Embarcadero, Penthouse    San Francisco, CA 94105    Attn: Walter F.
Merkle, Esq.    Fax: (415) 512-9277 If to Buyer:    KBS Realty Advisors, LLC   
201 California Street, Suite 470    San Francisco, CA 94111    Attn: Mr. Peter
Mette    Fax: (415) 962-0188 With a copy to:    Morgan, Lewis & Bockius LLP    5
Park Plaza, Suite 1750    Irvine, CA 92614    Attn: Bruce Fischer, Esq.    Fax:
949.399.7001

16. LIMITATIONS ON REPRESENTATIONS AND WARRANTIES.

16.1 No Reliance on Documents. Except as may be expressly stated in this
Agreement, Seller makes no representation or warranty as to the truth, accuracy
or completeness of any materials, data or information delivered by Seller or its
agents to Buyer in connection with the transaction contemplated hereby. Buyer
acknowledges and agrees that all materials, data and information delivered by
Seller to Buyer in connection with the transaction contemplated hereby are
provided to Buyer as a convenience only and that any reliance on or use of such
materials, data or information by Buyer shall be at the sole risk of Buyer.
Neither Seller, nor any affiliate of Seller, nor the person or entity which
prepared any report or reports delivered by Seller to Buyer shall have any
liability to Buyer for any inaccuracy in or omission from any such reports.

 

24



--------------------------------------------------------------------------------

16.2 As-Is Sale: Disclaimers. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
IT IS UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME
MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR
IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY
WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE.

BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND CONVEY TO
BUYER AND BUYER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”,
EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT. BUYER HAS
NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY
EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PROPERTY OR RELATING THERETO (INCLUDING
SPECIFICALLY, WITHOUT LIMITATION, OFFERING PACKAGES DISTRIBUTED WITH RESPECT TO
THE PROPERTY) MADE OR FURNISHED BY SELLER, THE MANAGER OF THE PROPERTY, OR ANY
EMPLOYEES OR AGENTS REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER
MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY
SET FORTH IN THIS AGREEMENT. BUYER ALSO ACKNOWLEDGES THAT THE PURCHASE PRICE
REFLECTS AND TAKES INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD “AS-IS.”

BUYER REPRESENTS TO SELLER THAT BUYER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO
CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER DEEMS NECESSARY OR
DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY
SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT. UPON CLOSING, BUYER SHALL ACCEPT THE PROPERTY SUBJECT TO THE
RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS
AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY
BUYER’S INVESTIGATIONS, AND BUYER, UPON CLOSING (EXCEPT WITH RESPECT TO THE
EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH IN THIS AGREEMENT),
SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER (AND SELLER’S
OFFICERS, DIRECTORS, MANAGERS, SHAREHOLDERS, MEMBERS, EMPLOYEES AND AGENTS) FROM
AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT, EXCLUDING FRAUD),

 

25



--------------------------------------------------------------------------------

LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH
BUYER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S OFFICERS,
DIRECTORS, MANAGERS, SHAREHOLDERS, MEMBERS, EMPLOYEES AND AGENTS) AT ANY TIME BY
REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR
PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND ALL OTHER
ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY.
WITHOUT LIMITING THE FOREGOING RELEASE AND WAIVER, BUYER ACKNOWLEDGES AND AGREES
THAT THE FOREGOING WAIVER INCLUDES WAIVER OF AND THAT BUYER KNOWINGLY AND
INTENTIONALLY WAIVES ANY DISCLOSURES, OBLIGATIONS, OR REQUIREMENTS OF SELLER
WITH RESPECT TO THE FOLLOWING CALIFORNIA CODE SECTIONS: GOVERNMENT CODE SECTIONS
8589.3 AND 8589.4 (POTENTIAL FLOOD AREAS); 51183.5 (HIGH FIRE HAZARD SEVERITY
ZONE); PUBLIC RESOURCE CODE SECTIONS 2621.9 (EARTHQUAKE FAULT ZONE), 2694
(SEISMIC HAZARD ZONE), 4136 (WILDLAND AREA); AND HEALTH & SAFETY CODE SECTION
19211 (WATER HEATER CERTIFICATION) AND ACKNOWLEDGES AND AGREES THAT BUYER HAS
HAD AN OPPORTUNITY TO INDEPENDENTLY EVALUATE AND INVESTIGATE THE MATTERS AS
DESCRIBED IN SUCH CODE SECTIONS WITH RESPECT TO THE PROPERTY. IN CONNECTION WITH
THE ABOVE WAIVERS, BUYER HEREBY WAIVES THE PROVISIONS OF CALIFORNIA CIVIL CODE
SECTION 1542 WHICH PROVIDES THAT:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

   Buyer’s Initials    Seller’s Initials

In no event shall the above provisions of Section 16.2 be construed to release
Seller from any of its express representations, warranties, or covenants
pursuant to this Agreement or from any claims or actions Buyer may have against
Seller following the Closing relating to third party claims asserted against
Buyer with respect to matters occurring prior to the Closing and during Seller’s
ownership of the Property.

16.3 Material Change. Seller shall promptly notify Buyer of any change in any
condition with respect to the Property or any event or circumstance which makes
any representation or warranty of Seller as set forth in Section 11.2 of this
Agreement materially untrue or misleading or any covenant of Seller under this
Agreement incapable of being performed. In no event shall Seller be liable to
Buyer for, or be deemed to be in default pursuant to this Agreement by reason of
any inaccuracy of a representation or warranty which results from any change
that occurs between the Effective Date and the Closing Date and is expressly

 

26



--------------------------------------------------------------------------------

permitted under the terms of this Agreement or is beyond the reasonable control
of Seller to prevent; provided, however, that the occurrence of a material
change which is not permitted hereunder shall constitute the non-fulfillment of
the condition set forth in Section 7.2.2 hereof. If, in spite of such
non-fulfillment of the conditions set forth in such Section 7.2.2 the Closing
occurs, Seller’s representations and warranties set forth in this Agreement
shall be deemed to have been modified by all statements made in any notice or
notices of modification as given by Seller to Buyer pursuant to this
Section 16.3 prior to the Closing.

16.4 Survival of Seller’s Representations and Warranties. The representations
and warranties of Seller set forth in Section 11.2 hereof (as such may have been
updated as of the Closing in accordance with Section 16.3) in accordance with
the terms of this Agreement, shall survive Closing for a period of nine
(9) months. No claim for a breach of any representation or warranty of Seller
shall be actionable or payable if the breach in question results from or is
based on a condition, state of facts or other matter which was actually known to
Buyer prior to Closing. Seller shall have no liability to Buyer for a breach of
any representation or warranty unless the valid claims for all such breaches
collectively aggregate more than Fifty Thousand Dollars ($50,000.00), in which
event the amount of such valid claims in excess of Fifty Thousand Dollars
($50,000.00) shall be actionable, up to the Maximum (as defined in this
Section), and unless written notice containing a description of the specific
nature of such breach shall have been given by Buyer to Seller prior to the
expiration of said nine (9) month period and any action shall have been
commenced by Buyer against Seller within eleven (11) months of Closing. As used
herein, the term “Maximum” shall mean the total aggregate amount of One Million
Dollars ($1,000,000.00).

16.5 Survival of Limitations. The provisions of this Article 16 shall survive
Closing or any termination of this Agreement.

 

  17. MISCELLANEOUS.

17.1 Time. Time is of the essence in the performance of each party’s obligations
hereunder; however, if the final date of any period which is set out in any
provision of this Agreement falls on a Saturday, Sunday or legal holiday under
the laws of the United States or the State in which the Property is located,
then, in such event, the time of such period shall be extended to the next day
which is not a Saturday, Sunday or legal holiday. Any and all notices to be
given pursuant to this Agreement shall be given prior to 5:00 p.m. Pacific
Standard Time on the applicable date. References to a “day” unless otherwise
expressly provided, shall be considered to be a reference to a calendar day.

17.2 Attorneys’ Fees. If any legal action, arbitration or other proceeding is
commenced to enforce or interpret any provision of this Agreement, the
prevailing party shall be entitled to an award of its attorneys’ fees and
expenses. The phrase “prevailing party” shall include a party who receives
substantially the relief desired whether by dismissal, summary judgment,
judgment or otherwise.

 

27



--------------------------------------------------------------------------------

17.3 No Waiver. No waiver by any party of the performance or satisfaction of any
covenant or condition shall be valid unless in writing and shall not be
considered to be a waiver by such party of any other covenant or condition
hereunder.

17.4 Entire Agreement. This Agreement contains the entire agreement between the
parties regarding the Property and supersedes all prior agreements, whether
written or oral, between the parties regarding the same subject. This Agreement
may only be modified in writing.

17.5 Survival. The provisions of this Agreement shall not merge with the
delivery of the Deed but shall, except as otherwise provided in this Agreement,
survive the Closing.

17.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the heirs, executors, administrators and successors and assigns
of Seller and Buyer; provided, however, that Buyer shall not assign Buyer’s
rights and obligations pursuant to this Agreement to any party without the prior
written consent of Seller which consent may be withheld in its sole and absolute
discretion. Notwithstanding the above sentence to the contrary, Buyer shall be
entitled to assign its rights and obligations without the consent of Seller to
an entity for which Buyer (or an affiliate of Buyer) acts as the investment
advisor. Buyer shall give Seller written notice of any such assignment at least
five (5) business days prior to the intended date for Closing. No assignment by
Buyer shall relieve Buyer of any of its obligations or liabilities pursuant to
this Agreement.

17.7 Severability. In the case that any one or more of the provisions contained
in this Agreement are for any reason held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

17.8 Captions. Paragraph titles or captions contained in this Agreement are
inserted as a matter of convenience only and for reference, and in no way
define, limit, extend or describe the scope of this Agreement.

17.9 Exhibits. All exhibits attached hereto shall be incorporated herein by
reference as if set out herein in full.

17.10 Relationship of the Parties. The parties acknowledge that neither party is
an agent for the other party, and that neither party shall or can bind or enter
into agreements for the other party.

17.11 Governing Law. This Agreement and the legal relations between the parties
hereto shall be governed by and be construed in accordance with the laws of the
State of California.

 

28



--------------------------------------------------------------------------------

17.12 Review by Counsel. The parties acknowledge that each party and its counsel
have reviewed and approved this Agreement, and the parties hereby agree that the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement or any amendments or exhibits hereto.

17.13 Non-Disclosure. The parties hereto shall not disclose any of the material
terms of this Agreement (except to the extent as may be required by law or as
required by the Title Company or to the officers, directors, partners and
employees of the parties hereto in the ordinary course of business) without the
prior written consent of the other party except that each party may make
disclosure to its respective lawyers, accountants, advisors, investors, lenders,
members, and shareholders provided that, following the Closing, and subject to
the occurrence of the Closing, Seller and Buyer shall be entitled to make such
disclosures as are reasonably appropriate in connection with the subject
transaction. In addition, nothing contained in this Section 17.13 shall impair
Buyer’s right to make REIT disclosures permitted in Section 6.2.4 above of this
Agreement.

17.14 Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original. This Agreement shall only be effective if a
counterpart is signed by both Seller and Buyer.

17.15 Filing of Reports. The Escrow Agent shall be solely responsible for the
timely filing of any reports or returns required pursuant to the provisions of
Section 6045(e) of the Internal Revenue Code of 1986 as amended (and any similar
reports or returns required under any state or local laws) in connection with
the Closing.

17.16 1031 Exchange. In connection with the transactions contemplated by this
Agreement, Seller or Buyer may wish to engage in a tax deferred exchange
pursuant to Section 1031 of the Internal Revenue Code of 1986 as amended. Each
of Buyer and Seller agrees to reasonably cooperate with the other in connection
with any such exchange, provided, however, that the non-exchanging party will
not be required to take title to any real property (other than the Real Property
with respect to Buyer) or become a party to any agreement other than a consent
to assignment or like document; the non-exchanging party shall not incur any
additional liability or expense by reason of such exchange; the exchanging party
will indemnify and hold the non-exchanging party harmless for, from and against
any claim, demand, cause of action, liability or expense (including attorney’s
fees) in connection therewith, including, without limitation, any increase in
escrow fees or charges resulting from such exchange; and the exchanging party
acknowledges and agrees and that the non-exchanging party has not made and will
not make any representation or warranty as to the effectiveness for tax purposes
of any such exchange. The exchanging party must notify the non-exchanging party
at least five (5) business days before the contemplated date of Closing if the
exchanging party intends to proceed pursuant to this Section 17.16.

17.17 Licensed Real Estate Brokers. Buyer hereby acknowledges that (a) ROK
Properties, Inc., a California corporation (“ROK”) is an affiliate of Seller, is
a licensed real estate broker under the laws of the State of California,
(b) Michael Karasik, officer of ROK, is

 

29



--------------------------------------------------------------------------------

similarly so licensed and (c) no agency relationship has been created between
Seller and Buyer (or between ROK or Michael Karasik and Buyer) with respect to
the transactions subject to this Agreement.

17.18 Third Party Beneficiaries. This Agreement is for the benefit of Buyer and
Seller and their respective agents, employees, shareholders, officers,
directors, partners, managers, members, and successors and no third party shall
be entitled to the benefit of any of the provisions of this Agreement.

17.19 Facsimile Signatures. Seller and Buyer each (a) has agreed to permit the
use from time to time, where appropriate, of telecopy signatures in order to
expedite the transaction contemplated by this Agreement, (b) intends to be bound
by its respective telecopy signature, (c) is aware that the other will rely on
the telecopied signature, and (d) acknowledges such reliance and waives any
defenses to the enforcement of this Agreement and the documents affecting the
transaction contemplated by this Agreement based on the fact that a signature
was sent by telecopy only.

18. DEFAULT.

18.1 Liquidated Damages. FROM AND AFTER THE EXPIRATION OF THE DUE DILIGENCE
PERIOD, IN THE EVENT THE SALE OF THE PROPERTY AS CONTEMPLATED HEREUNDER IS NOT
CONSUMMATED DUE TO A DEFAULT OF BUYER, THE DEPOSIT (INCLUDING ALL INTEREST
EARNED FROM THE INVESTMENT THEREOF) SHALL BE PAID TO AND RETAINED BY SELLER AS
LIQUIDATED DAMAGES. THE PARTIES ACKNOWLEDGE THAT SELLER’S ACTUAL DAMAGES IN THE
EVENT THAT THE SALE IS NOT CONSUMMATED WOULD BE EXTREMELY DIFFICULT OR
IMPRACTICABLE TO DETERMINE. THEREFORE, BY SEPARATELY EXECUTING THIS SECTION 18.1
BELOW, THE PARTIES ACKNOWLEDGE THAT THE DEPOSIT HAS BEEN AGREED UPON, AFTER
NEGOTIATION, AS THE PARTIES’ REASONABLE ESTIMATE OF SELLER’S DAMAGES AND AS
SELLER’S EXCLUSIVE REMEDY AGAINST BUYER IN THE EVENT THE CLOSING DOES NOT OCCUR
AND AS SELLER’S SOLE AND EXCLUSIVE REMEDY AGAINST BUYER ARISING FROM SUCH
FAILURE OF THE SALE TO CLOSE. IN ADDITION, BUYER SHALL PAY ALL TITLE, SURVEY AND
ESCROW CANCELLATION CHARGES. NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL
THIS SECTION 18.1 LIMIT THE DAMAGES RECOVERABLE BY EITHER PARTY AGAINST THE
OTHER PARTY DUE TO (A) THE OTHER PARTY’S OBLIGATION TO INDEMNIFY SUCH PARTY IN
ACCORDANCE WITH THIS AGREEMENT, OR (B) THIRD PARTY CLAIMS. BY THEIR SEPARATELY
EXECUTING THIS SECTION 18.1 BELOW, BUYER AND SELLER ACKNOWLEDGE THAT THEY HAVE
READ AND UNDERSTOOD THE ABOVE PROVISION COVERING LIQUIDATED DAMAGES, AND THAT
EACH PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED THE CONSEQUENCES OF THIS
LIQUIDATED DAMAGES PROVISION AT THE TIME THIS AGREEMENT WAS EXECUTED.

 

30



--------------------------------------------------------------------------------

Buyer’s Initials   Seller’s Initials

18.2 Default by Seller. In the event the sale of the Property as contemplated
hereunder is not consummated due to Seller’s default hereunder, Buyer shall be
entitled, as its sole remedy, either (a) to receive (i) the return of the
Deposit, which return shall operate to terminate this Agreement and release
Seller from any and all liability hereunder and (ii) reimbursement for all third
party out-of-pocket costs incurred by Buyer in connection with its due diligence
with respect to the Property (subject, however, to an aggregate maximum amount
of Seventy-Five Thousand Dollars ($75,000)), or (b) to enforce specific
performance of Seller’s obligation to convey the Property to Buyer in accordance
with the terms of this Agreement, it being understood and agreed that the remedy
of specific performance shall not be available to enforce any other obligation
of Seller hereunder. Buyer expressly waives its rights to seek damages in the
event of Seller’s default hereunder, except for damages with respect to third
party reimbursed costs as expressly set forth above in this Section 18.2. Buyer
shall be deemed to have elected to terminate this Agreement and receive back the
Deposit, as well as reimbursement for third party costs if Buyer fails to file
suit for specific performance against Seller in a court having jurisdiction in
the county and state in which the Real Property is located, on or before thirty
(30) days following the date upon which Closing was to have occurred.

19. DEFINITIONS. For ease of reference, the defined terms as employed in this
Agreement and as listed below are defined in the designated sections

 

19.1   “Agreement” as defined in the first paragraph 19.2   “Approval Notice” as
defined in Section 6.7 19.3   “Assignment” as defined in Section 1.2 19.4  
“Bill of Sale” as defined in Section 8.1.2 19.5   “Buyer” as defined in the
first paragraph 19.6   “Buyer’s 3-14 Audit” as defined in Section 6.2.1 19.7  
“Buyer’s Representatives” as defined in Section 6.4 19.8   “Buyer’s Reports” as
defined in Section 6.5 19.9   “Buyer’s Title Policy” as defined in Section 3.2
19.10   “Closing” as defined in Section 5.1 19.11   “Closing Date” as defined in
Section 5.1 19.12   “Deed” as defined in Section 8.1.1 19.13   “Deposit” as
defined in Section 2.1 19.14   “Deposit #1” as defined in Section 2.1 19.15  
“Deposit #2” as defined in Section 2.1 19.16   “Deposit #3” as defined in
Section 2.1 19.17   “Due Diligence Date” as defined in Section 6.1 19.18   “Due
Diligence Materials” as defined in Section 6.2 19.19   “Due Diligence Period” as
defined in Section 6.1 19.20   “Effective Date” as defined in the first
paragraph 19.21   “Escrow” as defined in Section 4.1 19.22   “Escrow Agent” as
defined in Section 4.1

 

31



--------------------------------------------------------------------------------

19.23   “Estoppel Certificate” as defined in Section 7.2.6 19.24   “Extension
Notice” as defined in Section 5.1 19.25   “Improvements” as defined in Section
1.1.2 19.26   “Intangible Property” as defined in Section 1.2 19.27   “Land” as
defined in Section 1.1.1 19.28   “Lease” as defined in Section 1.2 19.29   “LOC”
as defined in Section 9.2.3 19.30   “Maximum” as defined in Section 16.4 19.31  
“Permitted Exceptions” as defined in Section 3.3 19.32   “Personal Property” as
defined in Section 1.1.3 19.33   “Property” as defined in Section 1.1 19.34  
“Purchase Price” as defined in Section 2. 19.35   “Real Property” as defined in
Section 1.1.2 19.36   “REIT” as defined in Section 6.2.4 19.37   “ROK” as
defined in Section 17.17 19.38   “Seller” as defined in the first paragraph
19.39   “Seller Certificate” as defined in Section 8.1.6 19.40   “Seller’s
Agent” as defined in Section 14.1 19.41   “Service Contracts” as defined in
Section 1.2 19.42   “SNDA” as defined in Section 6.8 19.43   “Subsequent Title
Defects Notice” as defined in Section 6.3.3 19.44   “Survey” as defined in
Section 6.3.1 19.45   “Tenant” as defined in Section 3.3.3 19.46   “Tenant
Notification Letter” as defined in Section 8.3 19.47   “Title Commitment” as
defined in Section 6.3.4 19.48   “Title Company” as defined in Section 4.1 19.49
  “Title Notice” as defined in Section 6.3.2 19.50   “Title Report” as defined
in Section 6.3.1 19.51   “Title Review Period” as defined in Section 6.3

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Purchase and Sale
Agreement to be duly executed and delivered as of the day and year first above
written.

 

SELLER:   BUYER:

Rosenberg Soma Investments III, LLC,

a Delaware limited liability company

 

KBS Realty Advisors, LLC

a Delaware limited liability company

By:   TRC Investors III, LLC,   By:  

/s/ Authorized Signatory

  a California limited liability company,   Name:  

 

  its Manager   Its:  

 

  By:   The Rosenberg Company,        

a California corporation,

its Manager

        By:  

/s/ Douglas C. Rosenberg

          Douglas C. Rosenberg,           President    

 

33



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit 1.1.1   -      Legal Description of Land Exhibit 1.2 (i)   -     
Schedule of Lease Exhibit 1.2 (ii)   -      Schedule of Service Contracts
Exhibit 6.2.1(i)   -      Delivered Materials Exhibit 6.2.1(ii)   -      Buyer’s
3-14 Audit Documents Exhibit 6.7   -      Form of Approval Notice Exhibit 7.2.6
  -      Form of Estoppel Certificate Exhibit 8.1.1   -      Form of Grant Deed
Exhibit 8.1.2   -      Form of Bill of Sale Exhibit 8.1.3   -      Form of
Assignment and Assumption Agreement Exhibit 8.1.6   -      Form of Seller
Certificate Exhibit 8.2.3   -      Form of Buyer’s Affidavit Exhibit 8.3   -
     Form of Tenant Notification Letter